Citation Nr: 1529928	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-12 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a cardiac disability, to include as due to an undiagnosed illness.

2.   Entitlement to service connection for a low back disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for respiratory disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran performed active duty training from July to December 1987 and active military service from October 1988 to May 1991 and from May 2006 to April 2007.  He is a Persian Gulf War veteran and a combat veteran.

This appeal arises from April 1996 and April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May and December 2014 rating decisions, the Board remanded the claims for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is shown to have served in Southwest Asia during the Persian Gulf War.

2.  The Veteran is not shown to have a cardiac disability which had its clinical onset in service and is not otherwise related to active duty, including as due to undiagnosed illness incurred in service.

3.  The Veteran is not shown to have a respiratory disability which had its clinical onset in service and is not otherwise related to active duty, including as due to undiagnosed illness incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a cardiac disability, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

2.  The criteria for an award of service connection for a respiratory disability, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in August 2010 and January 2012 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate the claims, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him VA examinations.  In the most recent examination, the examiner provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to these claims. 

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (VA has adopted an interim final rule extending this date to December 31, 2016).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). Notably, laypersons are competent to report objective signs of illness.  Id. 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes joint pain as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 C.F.R. 
§ 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. §
 3.317(a)(2)(C).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  See 38 C.F.R. § 3.317(b).

For purposes of section 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  See 38 C.F.R. § 3.317(a)(4).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).





Cardiac Disability

The Veteran's service treatment records mention that a possible heart murmur was investigated and found to be insignificant.  The Veteran reported chest pains after physical training lasting up to two hours.

An April 2010 report from Headache Care Center mentions a history of myocardial infarction in 1990.  The report indicates that the Veteran reported that while in the Army in 1990, he had a stroke and a heart attack.  The report mentions that auscultation revealed no heart disorder.  The relevant impression was "no good evidence of prior MI or CVA and suspect would need more studies."

May 2012 private medical reports show that the Veteran was hospitalized for chest pain, slurred speech, and left-sided weakness.  Thereafter, a stress test showed an ejection fraction of 45 percent.  Diagnostic procedures showed no evidence of ischemia.  A carotid Doppler study showed bilateral plaque, not considered significant.  The report mentions that the Veteran has a history of coronary artery disease with stent placement, a history of hypertension, and a history of transient ischemic attack/stroke. 

A July 2013 VA heart compensation examination report contains a diagnosis of ischemic heart disease.  

On VA Disability Benefits Questionnaire (DBQ) for heart conditions in August 2014, the Veteran was diagnosed as having atherosclerotic cardiovascular disease.   The examiner opined that the heart disability was less likely than not incurred in or caused by in-service injury, event or illness.  The rationale provided was that ischemic heart disease was not diagnosed until 2009 at which time the Veteran had three stents placed.  The examiner stated that this unrelated to military service and that there are no objective findings to link the chest pain in the military to the current heart condition.  The examiner noted that the chest pain was only when the Veteran ran which would not be typical of heart disease.  

The August 2014 examiner provided further opinion in a March 2015 addendum.  The examiner continued to opine that the Veteran's cardiovascular condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale provided was that the Veteran's ischemic heart disease was not diagnosed until 2009.  This was unrelated to military service as there are no objective findings to link the chest pain in the military to his current heart condition.  The chest pain was only when he ran which would not be typical of heart disease.  The examiner stated that if the Veteran had coronary artery disease in 1991 which he was in service, there would have been evidence of a worsening condition through all the years of physical training and physical exertion.  The examiner explained that chest pain can have multiple causes and not just heart pain.  It could be costochondritis, anxiety, upper respiratory infection, cough, or pleurisy, just to name a few.      

The Veteran has been diagnosed as having ischemic heart disease.  As such, there is no basis on which service connection may be granted under the provisions of 38 C.F.R. § 3.317. 

Post-service medical evidence reflects that the Veteran was not treated for ischemic heart disease until 2009, approximately two years after discharge from service. Such time period is beyond the presumptive period for establishing service connection for cardiovascular disease as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  Nor is there any probative medical evidence linking the Veteran's currently diagnosed heart disorder to service.  The only medical opinion to address the issue of nexus weighs against the claim.  In this regard, the VA examiner in March 2015 opined that the Veteran's cardiac disability was less likely as not caused by or a result of in-service illness, injury, or event.   The Board finds that this VA examiner's opinion constitutes probative evidence on the nexus question, as it is based on review of the Veteran's documented medical history and assertions and examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Furthermore, this VA examiner provided a definitive opinion that was clear and provided reasons and bases for the conclusion rendered.

Thus, the Board finds that service connection for a cardiac disability is not warranted.

Respiratory Disability

The service treatment records show complaints of shortness of breath and chest pains at various times; however, a report of medical history questionnaire in April 1991 reflects that the Veteran checked "no" to a history of shortness of breath.

During a February 1996 VA heart examination, the Veteran reported shortness of breath and chest tightness.  The cardiac examination was normal, a chest x-ray was normal, and the examiner suspected that the symptoms had been caused by esophagitis.

A May 2012 VA CT study of the chest revealed "few bullous changes in the right apex and minimal additional bullous changes scattered throughout both lungs."  Also seen were "persistent pathologically enlarged nodes."

A July 2012 disability determination from the Social Security Administration shows that the Veteran became disabled to work due to severe impairments, including pulmonary insufficiency.

On VA DBQ for respiratory conditions dated in August 2014, the Veteran was diagnosed as having asthma and chronic obstructive pulmonary disease (COPD).  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale provided was that the Veteran did not a respiratory condition during service.  The examiner noted that had upper respiratory infection and viral syndrome but not asthma.  The examiner explained that the Veteran had a positive smoking history which would be more likely to cause his respiratory condition and sometimes people have a predisposition to development of COPD regardless of the length of time they smoked.  The examiner felt that it was less likely that the Veteran's current respiratory condition is related to his military service and more likely due to his smoking history.  The examiner stated that the Veteran was clearly diagnosed with COPD which is caused by smoking.

The August 2014 examiner provided further opinion in a March 2015 addendum.  The examiner continued to opine that the Veteran's respiratory condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale provided was that the Veteran had upper respiratory syndrome infection and viral syndrome but not asthma.  The examiner noted that the Veteran had a positive smoking history which would be more likely to cause his respiratory condition and sometimes people have a predisposition to development of COPD regardless of the length of time they smoked.  The examiner stated that the Veteran's respiratory condition is more likely due to his smoking history because there are no objective findings to indicate that his respiratory condition was caused by his military service.    

In this case, the Board finds that service connection is not warranted for any claimed respiratory disability due to undiagnosed illness because the Veteran's symptoms have been attributed to known clinical diagnoses of COPD and asthma. 38 C.F.R. § 3.317(a).  In addition, the opinion of the VA examiner in March 2015 is persuasive and probative evidence against the claim because it was supported by a rationale, citing to relevant treatment records, and particularly the documented history of smoking.

The Board finds that these facts weigh against a finding that the Veteran has experienced a chronic respiratory disability, exhibited objective indications of an undiagnosed respiratory illness for 6 months or more, or exhibited intermittent episodes of improvement and worsening of an undiagnosed respiratory disability over a 6-month period because the evidence of record reflects that his symptoms have been attributed to asthma and COPD associated with a history of smoking.

The Board has considered the Veteran's statements; as a layperson, he is competent to testify regarding observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran, however, is not competent to establish a matter that requires medical knowledge, such as providing an etiological link of his current cardiac and respiratory disabilities to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a cardiac disability, to include as due to undiagnosed illness, is denied.

Service connection for a respiratory disability, to include as due to undiagnosed illness, is denied.


REMAND

Regrettably, another remand is necessary for further evidentiary development on the claim for service connection for a low back disability.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The service treatment records reflect that the Veteran complained of low back pain at various times.  A February 1989 emergency room note reflects low back pain for a month.  A radiology consultation report simply notes "scoliosis."  Flexion beyond 30 degrees was painful.  Ibuprofen was prescribed.  The Veteran was temporarily restricted from truck-driving longer than 2 hours per day.  

On VA examination in August 2014, the Veteran was diagnosed as having levoscoliosis, spine bifida and degenerative changes of the lumbar spine.  The VA examiner rendered negative nexus opinions with respect to each diagnosis.  With respect to levoscoliosis and spina bifida, the examiner stated that these conditions are congenital and are not related to service.  The examiner further noted that degenerative changes noted on x-ray would be typical of normal aging process.  However, the examiner noted that the Veteran had back strain in the military but then conversely stated that this condition was not caused by his military service.    

The Board remanded the claim in December 2014 for further opinion and clarification from the August 2014 VA examiner.

On VA examination in March 2015, the VA examiner essentially rendered the same negative nexus opinions with respect to each disability of the spine.  However, once again, the examiner noted that the Veteran had back strain in the military but continued to state that this condition was not caused by his military service because if he had a significant injury, he would not have been able to continue with his duties.  

The Board finds that the March 2015 opinion is inadequate.  While the examiner acknowledges that the Veteran had an in-service back strain, the examiner questioned the "significance" of the injury in rendering a negative opinion.  Moreover, the examiner does not address the Veteran's contended continuity of symptomatology of a back disability since the onset in service.  In light of the above, the Board finds that further medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's claims file should be forwarded to a VA examiner other than the examiner who provided the August 2014 and March 2015 VA opinions for a complete review of the claims file and preparation of an addendum opinion addressing the following:

Whether it is at least as likely as not that a low back disability is at least as likely as not the result of a disease or injury, if any, in service as opposed to its being more likely the result of some other cause or factors. 

In rendering this medical opinion, the examiner is asked to comment on the service treatment records reflecting treatment for back pain and the Veteran's contention of chronic low back pain since the onset in service.

If the examiner is unable to provide the requested information without examining the Veteran, the AOJ should arrange for the Veteran to undergo VA examination, by an examiner with the appropriate expertise, to obtain an answer to the question posed above.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies, if warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report). 

The examiner should set forth all examination findings, along with the rationale for the conclusions reached, in a printed (typewritten) report. 

2.  After completing the requested action, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal in light of all pertinent evidence and legal authority. 

3. If the benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for any determination, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


